Title: General Orders, 5 July 1779
From: Washington, George
To: 


        
          
            Head-Quarters New-Windsor Monday July 5th 1779.
            Parole Hispaniola—C. Signs Berlin. China.
          
          A Court of Inquiry to be held the day after tomorrow 9 ôclock at this place at the Tavern nearest Head-Quarters to inquire into some complaints exhibited against Colo. Armand by Colo. Jame[s] Vandeburgh of the Militia and Jonas Adams both Inhabitants of this State.
          The Court will report a State of facts to the Commander in Chief and their opinion of the merits of the complaints—The Court will consist of—Colonel Clark Lieut. Colo. Brooks. Lieut. Col. Fleury— Lieut. Colo. North Majr Des Epinier.
        
        
          After Orders.
          A brigade Quarter-Master, Forage Master and Conductor to be forthwith appointed to the corps of Light Infantry.
          The regimental Quarter Masters to the Infantry are to perform the duty of regimental Clothiers and are to draw and issue clothing in the same manner as is practised throughout the line—They are to transmit every month the company returns lodged with them, to the

regimental Pay-Masters with an account of their deliveries and are to take their receipts as vouchers for their justification.
          The regimental Pay-Masters will carry the clothing delivered to the Infantry of their regiments into the general regimental account and settle with the Cloathier accordingly.
        
      